John I. Purtle, Justice, dissenting. I sincerely believe it is a denial of the rights granted to an accused by the Sixth Amendment to the Constitution of the United States and of Art. 2, Sec. 10 of the Constitution of Arkansas to limit defendant’s counsel to fifteen minutes to argue his case before a jury. The fact that the Arkansas Court of Appeals decided this case by a tie vote is evidence it should be reviewed by this court. Certainly the denial of a constitutional right, as I believe this to be, involves legal principles of major importance as envisioned by our Rule 29 (6) (b). I would grant the petition.